Citation Nr: 1437257	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

Though entitlement to service connection for bilateral hearing loss is the only issue listed as certified for appeal, the Board has added the issue of entitlement to service connection for tinnitus.  The Veteran's June 2011 claim noted specifically that he sought service connection for both tinnitus and for bilateral hearing loss.  He did not list the issue of entitlement to service connection for tinnitus on his notice of disagreement or his substantive appeal; however, at his August 2013 hearing, the Veteran stated that he thought the tinnitus issue was part and parcel of the bilateral hearing loss issue.  

Given the Veteran's testimony and the interrelated nature of hearing loss and tinnitus, the Board deems this issue to be properly before it and shall consider it in this decision.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009) \


FINDINGS OF FACT

1.  The Veteran was exposed to noise as an artillery officer during his active service.  

2.  The Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Both private treatment records and the results of two VA examinations show that the Veteran currently suffers from bilateral hearing loss and tinnitus.  The current disability criterion is met.  

Though the Veteran's service treatment records do not show that he suffered from bilateral hearing loss or tinnitus during his active service, these records do show that his hearing deteriorated from his entrance examination to his separation examination.  The Veteran's DD-214 reflects that he was a field artillery unit commander.  At his August 2013 hearing, the Veteran stated that he was responsible for six 155 mm howitzers, and that he was exposed to the noise from these and other guns frequently during his service.  Given this evidence, the in-service incurrence criterion is met.  

There are competing opinions on whether the Veteran's current disabilities are related to his active service.  A VA examiner in January 2012 concluded that it is less likely than not that such a connection exists.  In contrast, the Veteran submitted a letter from his private doctor noting that he had a "long history of hearing loss" from his active service.  She stated that the Veteran's hearing loss and tinnitus are "both very likely due to noise exposure from service."  

The evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss and tinnitus are related to his active service.  Resolving all reasonable doubt in his favor, the Board concludes that the nexus element has been satisfied.  Service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


